Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ross T. Robinson on 2/25/2021. 
The application has been amended as follows: 
The claims below replace all previous versions.

Claim 1. 	A tension-torsion strap couplable between a rotor blade and a hub assembly of a rotor aircraft, the tension-torsion strap comprising: 
 	A single carbon fiber tow that forms an elongated member; 
a fastener at each of two opposing ends of the elongated member to couple the tension-torsion strap between the rotor blade and the hub assembly;
a flexible cover encasing the elongated member; and
wherein the single carbon fiber tow consists of a single continuous length of carbon fiber.

Claim 7. 	(CANCEL)

Claim 8. 	The tension-torsion strap of claim [[7]] 1, wherein each of the fasteners is an aperture.

The examiner’s amendment above was made in order to remove 112(b) and prior art rejections and put the application in condition for allowance.

Allowable Subject Matter
Claims 1, 3-6, 8-9, and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the amendments and remarks filed on 12/17/2020 in conjunction with the examiner’s amendment above have obviated the rejections of record. Accordingly, claims 1, 3-6, 8-9, and 11-20 are allowable over the prior art because the prior art does not teach that a tension-torsion strap couplable between a rotor blade and a hub assembly of a rotor aircraft, the tension-torsion strap comprising: an elongated member comprising carbon fiber tow and having formed therein a fastener at each of two opposing ends of the elongated member to couple the tension-torsion strap between the rotor blade and the hub assembly; a flexible cover encasing the elongated member; and wherein the carbon fiber tow consists of a single continuous length of carbon fiber, and it would not have been obvious to one of ordinary skill in the art before the effective filling date of the application nor any motivation to modify the prior art for these deficiencies. Note that “a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHNOUSH HAGHIGHIAN whose telephone number is (571)270-7558.  The examiner can normally be reached on Mon-Fri, 6:30am-15:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/BEHNOUSH HAGHIGHIAN/           Examiner, Art Unit 3745                                                                                                                                                                                             

/WOODY A LEE JR/Primary Examiner, Art Unit 3745